Exhibit 10.2
PORTIONS OF CERTAIN EXHIBITS TO THIS AGREEMENT HAVE BEEN OMITTED AND WILL BE
FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST
EMPLOYMENT AGREEMENT
DATED AS OF JUNE 2, 2009
BETWEEN BERNARD CAMMARATA AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



          INDEX   PAGE  
1. EFFECTIVE DATE; TERM OF AGREEMENT
    1  
2. SCOPE OF EMPLOYMENT
    1  
3. COMPENSATION AND BENEFITS
    2  
4. TERMINATION OF EMPLOYMENT; IN GENERAL
    3  
5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT
    4  
6. OTHER TERMINATION
    5  
7. BENEFITS UPON CHANGE OF CONTROL
    6  
8. AGREEMENT NOT TO SOLICIT OR COMPETE
    6  
9. ASSIGNMENT
    9  
10. NOTICES
    9  
11. WITHHOLDING; CERTAIN TAX MATTERS
    9  
12. GOVERNING LAW
    10  
13. ARBITRATION
    10  
14. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE
    10  
15. ENTIRE AGREEMENT
    11            
EXHIBIT A
       
CERTAIN DEFINITIONS
    A-1            
EXHIBIT B
       
DEFINITION OF “CHANGE OF CONTROL”
    B-1            
EXHIBIT C
       
CHANGE OF CONTROL BENEFITS
    C-1            
EXHIBIT D
       
COMPETITIVE BUSINESSES
    D-1  

-i-



--------------------------------------------------------------------------------



 



BERNARD CAMMARATA
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of June 2, 2009 between BERNARD CAMMARATA (“Executive”)
and The TJX Companies, Inc., a Delaware corporation whose principal office is in
Framingham, Massachusetts 01701 (the “Company”).
RECITALS
     Executive has been employed by the Company as Chairman of the Board and in
other executive capacities, most recently pursuant to an employment agreement
dated as of June 6, 2006, as amended. The Company and Executive intend that
Executive shall be employed by the Company on the terms set forth below and, to
that end, deem it desirable and appropriate to enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective as
of June 2, 2009 (the “Effective Date”) and, as of that date, shall supersede the
employment agreement dated as of June 6, 2006, as amended. Executive’s
employment by the Company shall continue on the terms provided herein until the
date of the annual meeting of stockholders of the Company occurring in 2012 (the
“2012 meeting date”), subject to earlier termination as provided herein (such
period of employment from and after the Effective Date hereinafter called the
“Employment Period”). This Agreement is intended to comply with the applicable
requirements of Section 409A and shall be construed accordingly.
2. SCOPE OF EMPLOYMENT.
     (a) Nature of Services. During the term hereof, Executive shall diligently
perform the duties and responsibilities of Chairman of the Board upon election
or reelection to such position by the Board, and such additional executive
duties and responsibilities as shall from time to time be assigned to him by the
Board. In any matter in which the Board or Committee deliberates or takes action
with respect to this Agreement, Executive, if then a member of the body so
deliberating or taking action, shall recuse himself.
     (b) Extent of Services. Executive shall devote such time and efforts as are
reasonably necessary to the proper performance of his duties hereunder, it being
understood that such duties are not expected to require Executive’s full-time
attention and that Executive may, during the Employment Period, participate in
other activities (including, without limitation, charitable or

 



--------------------------------------------------------------------------------



 



community activities, activities in trade or professional organizations, service
on other boards or similar bodies, and investments in other enterprises),
provided that such other activities (i) would be permitted under Section 8, and
(ii) are not otherwise inconsistent with Executive’s position, duties and
responsibilities hereunder.
3. COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a Base Salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
The rate at which Executive’s Base Salary shall be paid shall be $500,000 per
year or such other rate (not less than $500,000 per year) as the Committee may
determine after Committee review. Executive’s Base Salary shall be reviewed by
the Committee no later than February 2010 or, if earlier, when other senior
executive base salaries are reviewed.
     (b) Existing Awards Under Stock Incentive Plan. Any stock-based awards
previously made to Executive under the Company’s Stock Incentive Plan (including
any successor, the “Stock Incentive Plan”) shall continue for such period or
periods and in accordance with such terms as are set out in the grant and other
governing documents relating to such awards (including for this purpose any
prior employment agreement in effect between Executive and the Company insofar
as it relates by its express terms to any such awards), and shall not be
affected by the terms of this Agreement except as otherwise expressly provided
herein.
     (c) New Award. Effective as of the Effective Date, Executive has received
an award under the Stock Incentive Plan of 20,000 shares of performance-based
restricted stock in connection with the execution of this Agreement (the “new
PBRS award”) that shall be subject to the vesting terms described in (i) and
(ii) below.
     (i) Subject to satisfaction by Executive of the service condition specified
in Section 3(c)(ii) below, the new PBRS award will vest on the April date in
calendar 2010 when the Committee certifies as to MIP performance results for FYE
2010 (the “determination date”) but only if the Committee certifies that MIP
performance for FYE 2010 has been achieved at a level providing for MIP payout
of at least 67% of the target payout amount; provided that, if for FYE 2010 the
Committee certifies that MIP performance has been achieved at a level
authorizing some MIP payout but less than 67% of the target payout amount, the
number of shares of the new PBRS award vesting shall be prorated on a straight
line basis (with zero shares vesting if no MIP payout is authorized);
     (ii) Except as hereinafter provided or as provided in the award agreement,
the new PBRS award shall not vest unless Executive remains employed through
January 30, 2010. Notwithstanding the foregoing, if Executive’s employment by
the Company is terminated by the Company other than for Cause prior to
January 30, 2010, subject to Section 8 below, the new PBRS award shall remain
outstanding following such termination and shall vest, if at all, in accordance
with Section 3(c)(i) above, provided that, to the extent any portion of the new
PBRS award does not so vest, such portion shall be forfeited as of the
determination date.

-2-



--------------------------------------------------------------------------------



 



     (d) Continued Participation in Certain Benefits. During the Employment
Period, Executive shall continue to be eligible to participate in the employee
benefit and fringe benefit plans and programs in effect on the date hereof and
made available to executives of the Company generally (including, without
limitation, the tax-qualified retirement and profit-sharing plans maintained for
the benefit of Company employees (the “Qualified Plans”), and the ESP (subject
to clause (iii) below)), in each case in accordance with the terms of such plans
or programs as in effect from time to time, subject to the following:
     (i) Executive shall not be entitled to participate in any awards under the
Company’s Long Range Performance Incentive Plan or under the Company’s
Management Incentive Plan.
     (ii) The Committee shall periodically consider, and may from time to time
grant, awards to Executive under the Stock Incentive Plan in addition to those
described in Section 3(b) and Section 3(c) above, such additional awards, if
any, to be granted in such form and with such terms as the Committee in its
discretion may determine.
     (iii) Executive shall not be entitled to any employer credits under ESP.
     (iv) Executive shall have no rights to benefits under the Company’s
Supplemental Executive Retirement Plan (“SERP”).
Except as provided in Section 3(d)(iii) above, Executive’s entitlement to
benefits, if any, under those Company employee and fringe benefit plans and
programs in which he participates will be determined in accordance with the
terms of the applicable plan or program.
4. TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.
     (b) Executive’s employment shall terminate upon written notice by the
Company to Executive (or, if earlier, to the extent consistent with the
requirements of Section 409A, upon the expiration of the twenty-nine (29)-month
period commencing upon Executive’s absence from work) if, by reason of
Disability, Executive is unable to perform his duties for at least six
continuous months. Any termination pursuant to this Section 4(b) shall be
treated for purposes of Section 5 and the definition of “Change of Control
Termination” at subsection (f) of Exhibit A as a termination by reason of
Disability.
     (c) Whenever the Employment Period shall terminate, Executive shall resign
all offices or other positions he shall hold with the Company and any affiliated
corporations, including all positions on the Board. For the avoidance of doubt,
the Employment Period shall terminate upon termination of Executive’s employment
for any reason.

-3-



--------------------------------------------------------------------------------



 



5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT.
     (a) Certain Terminations Prior to the 2012 meeting date. If the Employment
Period shall have terminated prior to the 2012 meeting date by reason of
(I) death or Disability of Executive, (II) termination by the Company for any
reason other than Cause, or (III) a Constructive Termination, then all
compensation and benefits for Executive shall be as follows:
     (i) For a period of twelve (12) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment, in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death); and further provided, that if Executive
is eligible for long-term disability compensation benefits under the Company’s
long-term disability plan, the amount payable under this clause shall be paid at
a rate equal to the excess of (a) the rate of Base Salary in effect at
termination of employment, over (b) the long-term disability compensation
benefits for which Executive is approved under such plan.
     (ii) If Executive elects so-called “COBRA” continuation of group health
plan coverage provided pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended, there shall be
added to the amounts otherwise payable under Section 5(a)(i) above, during the
continuation of such coverage but not beyond the end of the termination period,
an amount (grossed up for federal and state income taxes) equal to the
participant cost of such coverage during such period, except to the extent that
Executive shall obtain no less favorable coverage from another employer or from
self-employment in which case such additional payments shall cease immediately.
     (iii) In addition, the Company will pay to Executive or his legal
representative such vested amounts as shall then remain credited to Executive’s
account (but not received) under GDCP and ESP in accordance with the terms of
those programs.
     (iv) Executive or his legal representative shall be entitled to the
benefits described in Section 3(b) (Existing Awards Under Stock Incentive Plan)
and Section 3(c) (New Award), and any other awards under the Stock Incentive
Plan, in accordance with and subject to the terms of the applicable arrangement
(including, for the avoidance of doubt, any award-related provision of this
Agreement), and to payment of his vested benefits, if any, under the Qualified
Plans.
     (v) If termination occurs by reason of Disability, Executive shall be
entitled to such compensation, if any, as is payable pursuant to the Company’s
long-term disability

-4-



--------------------------------------------------------------------------------



 



plan. If for any period Executive receives long-term disability compensation
payments under a long-term disability plan of the Company as well as payments
under Section 5(a)(i) above, and if the sum of such payments (the “combined
salary/disability benefit”) exceeds the payment for such period to which
Executive is entitled under Section 5(a)(i) above (determined without regard to
the proviso set forth therein), he shall promptly pay such excess in
reimbursement to the Company; provided, that in no event shall application of
this sentence result in reduction of Executive’s combined salary/disability
benefit below the level of long-term disability compensation payments to which
Executive is entitled under the long-term disability plan or plans of the
Company.
     (vi) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plans, except for continuation of any
automobile allowance which shall be added to the amounts otherwise payable under
Section 5(a)(i) above during the continuation of such coverage but not beyond
the end of the termination period.
     (b) Termination on the 2012 meeting date. Unless earlier terminated or
except as otherwise mutually agreed by Executive and the Company, Executive’s
employment with the Company shall terminate on the 2012 meeting date. Unless the
Company in connection with such termination shall offer to Executive continued
service in a position acceptable to Executive and upon mutually and reasonably
agreeable terms, Executive shall be treated as having been terminated under
Section 5(a)(II) on the day immediately preceding the 2012 meeting date and
shall be entitled to the compensation and benefits described in Section 5(a) in
respect of such a termination, subject, for the avoidance of doubt, to the other
provisions of this Agreement including, without limitation, Section 8. If the
Company in connection with such termination offers to Executive continued
service in a position acceptable to Executive and upon mutually and reasonably
agreeable terms, and Executive declines such service, he shall be treated for
all purposes of this Agreement as having terminated his employment voluntarily
on the 2012 meeting date and he shall be entitled only to those benefits to
which he would be entitled under Section 6(a) (Voluntary termination of
employment). For purposes of the two preceding sentences, “service in a position
acceptable to Executive” shall mean service in a position comparable to the
position in which Executive was serving immediately prior to the 2012 meeting
date, as reasonably determined by the Board, or service in such other position,
if any, as may be acceptable to Executive.
6. OTHER TERMINATION.
     (a) Voluntary termination of employment. If Executive terminates his
employment voluntarily and other than as provided in Section 5(a)(III),
Executive or his legal representative shall be entitled (in each case in
accordance with and subject to the terms of the applicable arrangement) to the
following: (i) such vested amounts, if any, as are credited to Executive’s
account (but not received) under GDCP and ESP in accordance with the terms of
those programs; (ii) any vested benefits described at Section 3(b) (Existing
Awards Under Stock Incentive Plan) and Section 3(c) (New Award), and vested
benefits under any other Stock Incentive Plan awards; and (iii) any vested
benefits under the Qualified Plans. No other benefits

-5-



--------------------------------------------------------------------------------



 



shall be paid under this Agreement upon a voluntary termination of employment
under this Section 6(a).
     (b) Termination for Cause. If the Company should end Executive’s employment
for Cause, all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than the benefits described at Section 6(a) above.
The Company does not waive any rights it may have for damages or for injunctive
relief.
7. BENEFITS UPON CHANGE OF CONTROL. Notwithstanding any other provision of this
Agreement, in the event of a Change of Control, the determination and payment of
any benefits payable thereafter with respect to Executive shall be governed
exclusively by the provisions of Exhibit C; provided, for the avoidance of
doubt, that the provisions of Section 11 of this Agreement shall also apply to
the determination and payment of any payments or benefits pursuant to Exhibit C.
8. AGREEMENT NOT TO SOLICIT OR COMPETE.
     (a) During the Employment Period and for a period of twenty-four
(24) months thereafter (the “Nonsolicitation Period”), Executive shall not, and
shall not direct any other individual or entity to, directly or indirectly
(including as a partner, shareholder, joint venturer or other investor)
(i) hire, offer to hire, attempt to hire or assist in the hiring of, any
protected person as an employee, director, consultant, advisor or other service
provider, (ii) recommend any protected person for employment or other engagement
with any person or entity other than the Company and its Subsidiaries,
(iii) solicit for employment or other engagement any protected person, or seek
to persuade, induce or encourage any protected person to discontinue employment
or engagement with the Company or its Subsidiaries, or recommend to any
protected person any employment or engagement other than with the Company or its
Subsidiaries, (iv) accept services of any sort (whether for compensation or
otherwise) from any protected person, or (v) participate with any other person
or entity in any of the foregoing activities. Any individual or entity to which
Executive provides services (as an employee, director, consultant, advisor or
otherwise) or in which Executive is a shareholder, member, partner, joint
venturer or investor, excluding interests in the common stock of any publicly
traded corporation of one percent (1%) or less), and any individual or entity
that is affiliated with any such individual or entity, shall, for purposes of
the preceding sentence, be irrebuttably presumed to have acted at the direction
of Executive with respect to any “protected person” who worked with Executive at
any time during the six months prior to termination of the Employment Period. A
“protected person” is a person who at the time of termination of the Employment
Period, or within six months prior thereto, is or was employed by the Company or
any of its Subsidiaries either in a position of Assistant Vice President or
higher, or in a salaried position in any merchandising group. As to (I) each
“protected person” to whom the foregoing applies, (II) each subcategory of
“protected person,” as defined above, (III) each limitation on (A) employment or
other engagement, (B) solicitation and (C) unsolicited acceptance of services,
of each “protected person” and (IV) each month of the period during which the
provisions of this subsection (a) apply to each of the foregoing, the provisions
set forth in this subsection (a) shall be deemed to be separate and independent
agreements. In the event of unenforceability of any one or more such
agreement(s), such unenforceable agreement(s) shall be deemed automatically
reformed in order to allow for the greatest degree of enforceability authorized
by law or, if no such

-6-



--------------------------------------------------------------------------------



 



reformation is possible, deleted from the provisions hereof entirely, and such
reformation or deletion shall not affect the enforceability of any other
provision of this subsection (a) or any other term of this Agreement.
     (b) During the course of his employment, Executive will have learned vital
trade secrets of the Company and its Subsidiaries and will have access to
confidential and proprietary information and business plans of the Company and
its Subsidiaries. Therefore, during the Employment Period and for a period of
twenty-four (24) months thereafter (the “Noncompetition Period”), Executive will
not, directly or indirectly, be a shareholder, member, partner, joint venturer
or investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter
defined, nor shall Executive undertake any planning to engage in any such
activities. The term “competitive business” (i) shall mean any business (however
organized or conducted) that competes with a business in which the Company or
any of its Subsidiaries was engaged, or in which the Company or any Subsidiary
was planning to engage, at any time during the 12-month period immediately
preceding the date on which the Employment Period ends, and (ii) shall
conclusively be presumed to include, but shall not be limited to, (A) any
business specified on Exhibit D to this Agreement, and (B) any other off-price,
promotional, or warehouse-club-type retail business, however organized or
conducted, that sells apparel, footwear, home fashions, home furnishings,
jewelry, accessories, or any other category of merchandise sold by the Company
or any of its Subsidiaries at the termination of the Employment Period. For
purposes of this subsection (b), a “Person” means an individual, a corporation,
a limited liability company, an association, a partnership, an estate, a trust
and any other entity or organization, other than the Company or its
Subsidiaries, and reference to any Person (the “first Person”) shall be deemed
to include any other Person that controls, is controlled by or is under common
control with the first Person. If, at any time, pursuant to action of any court,
administrative, arbitral or governmental body or other tribunal, the operation
of any part of this subsection shall be determined to be unlawful or otherwise
unenforceable, then the coverage of this subsection shall be deemed to be
reformed and restricted as to substantive reach, duration, geographic scope or
otherwise, as the case may be, to the extent, and only to the extent, necessary
to make this paragraph lawful and enforceable to the greatest extent possible in
the particular jurisdiction in which such determination is made.
     (c) Executive shall never use or disclose any confidential or proprietary
information of the Company or its Subsidiaries other than as required by
applicable law or during the Employment Period for the proper performance of
Executive’s duties and responsibilities to the Company and its Subsidiaries.
This restriction shall continue to apply after Executive’s employment
terminates, regardless of the reason for such termination. All documents,
records and files, in any media, relating to the business, present or otherwise,
of the Company and its Subsidiaries and any copies (“Documents”), whether or not
prepared by Executive, are the exclusive property of the Company and its
Subsidiaries. Executive must diligently safeguard all Documents, and must
surrender to the Company at such time or times as the Company may specify all
Documents then in Executive’s possession or control. In addition, upon
termination

-7-



--------------------------------------------------------------------------------



 



of employment for any reason other than the death of Executive, Executive shall
immediately return all Documents, and shall execute a certificate representing
and warranting that she has returned all such Documents in Executive’s
possession or under his control.
     (d) If, during the Employment Period or at any time following termination
of the Employment Period, regardless of the reason for such termination,
Executive breaches any provision of this Section 8, the Company’s obligation, if
any, to pay benefits under Section 5 hereof shall forthwith cease and Executive
shall immediately forfeit and disgorge to the Company, with interest at the
prime rate in effect at Bank of America, or its successor, all of the following:
(i) any benefits theretofore paid to Executive under Section 5; (ii) any
unexercised stock options and stock appreciation rights held by Executive;
(iii) if any other stock-based award vested in connection with termination of
the Employment Period, whether occurring prior to, simultaneously with, or
following such breach, or subsequent to such breach and prior to termination of
the Employment Period, the value of such stock-based award at time of vesting
plus any additional gain realized on a subsequent sale or disposition of the
award or the underlying stock; and (iv) in respect of each stock option or stock
appreciation right exercised by Executive within six (6) months prior to any
such breach or subsequent thereto and prior to the forfeiture and disgorgement
required by this Section 8(d), the excess over the exercise price (or base
value, in the case of a stock appreciation right) of the greater of (A) the fair
market value at time of exercise of the shares of stock subject to the award, or
(B) the number of shares of stock subject to such award multiplied by the
per-share proceeds of any sale of such stock by Executive.
     (e) Executive shall notify the Company immediately upon securing employment
or becoming self-employed at any time within the Noncompetition Period or the
Nonsolicitation Period, and shall provide to the Company such details concerning
such employment or self-employment as it may reasonably request in order to
ensure compliance with the terms hereof.
     (f) Executive hereby advises the Company that Executive has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of the Company and its Subsidiaries, that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints will not
prevent Executive from obtaining other suitable employment during the period in
which Executive is bound by them. Executive agrees that Executive will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. Executive also acknowledges and agrees that, were
Executive to breach any of the provisions of this Section 8, the harm to the
Company and its Subsidiaries would be irreparable. Executive therefore agrees
that, in the event of such a breach or threatened breach, the Company shall, in
addition to any other remedies available to it, have the right to obtain
preliminary and permanent injunctive relief against any such breach or
threatened breach without having to post bond, and will additionally be entitled
to an award of attorney’s fees incurred in connection with enforcing its rights
hereunder. Executive further agrees that, in the event that any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to

-8-



--------------------------------------------------------------------------------



 



be modified to permit its enforcement to the maximum extent permitted by law.
Finally, Executive agrees that the Noncompetition Period and the Nonsolicitation
Period shall be tolled, and shall not run, during any period of time in which
Executive is in violation of any of the terms of this Section 8, in order that
the Company shall have the agreed-upon temporal protection recited herein.
     (g) Executive agrees that if any of the restrictions in this Section 8 is
held to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.
     (h) Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company and its Subsidiaries, and any successor
or permitted assign to whose employ Executive may be transferred, without the
necessity that this Agreement be re-signed at the time of such transfer.
Executive further agrees that no changes in the nature or scope of his
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement.
     (i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Company of any other provision of this Agreement.
9. ASSIGNMENT. The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable except only that
payments payable to him after his death shall be made to his estate except as
otherwise provided by the applicable plan or award documentation, if any.
10. NOTICES. All notices and other communications required hereunder shall be in
writing and shall be given by mailing the same by certified or registered mail,
return receipt requested, postage prepaid. If sent to the Company the same shall
be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive; and
if sent to Executive, the same shall be mailed to Executive at his address as
set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company.
11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary notwithstanding,
(a) all payments required to be made by the Company hereunder to Executive shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation, and (b) to the extent any payment
hereunder that is payable by reason of termination of Executive’s employment
constitutes “nonqualified deferred compensation” subject to Section 409A and
would otherwise have been required to be paid

-9-



--------------------------------------------------------------------------------



 



during the six (6)-month period following such termination of employment, it
shall instead (unless at the relevant time Executive is no longer a Specified
Employee) be delayed and paid, without interest, in a lump sum on the date that
is six (6) months and one day after Executive’s termination (or, if earlier, the
date of Executive’s death). The parties hereto acknowledge that in addition to
any delay required under Section 11, it may be desirable, in view of regulations
or other guidance issued under Section 409A, to amend provisions of the
Agreement to avoid the acceleration of tax or the imposition of additional tax
under Section 409A and that the Company will not unreasonably withhold its
consent to any such amendments which in its determination are (i) feasible and
necessary to avoid adverse tax consequences under Section 409A for Executive,
and (ii) not adverse to the interests of the Company. Executive acknowledges and
agrees that except for the gross-up entitlement described in Section 5(a)(ii) of
this Agreement, the Company shall not be liable to make Executive whole for any
taxes that may become due or payable by reason of this Agreement or any payment,
benefit or entitlement hereunder.
12. GOVERNING LAW. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the Commonwealth of Massachusetts.
13. ARBITRATION. In the event that there is any claim or dispute arising out of
or relating to this Agreement, or the breach thereof, and the parties hereto
shall not have resolved such claim or dispute within sixty (60) days after
written notice from one party to the other setting forth the nature of such
claim or dispute, then such claim or dispute shall be settled exclusively by
binding arbitration in Boston, Massachusetts in accordance with the
Rules Governing Resolutions of Employment Disputes of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or Executive shall
request, such arbitration shall be conducted by a panel of three arbitrators,
one selected by the Company, one selected by Executive and the third selected by
agreement of the first two, or, in the absence of such agreement, in accordance
with such Rules. Judgment upon the award rendered by such arbitrator(s) shall be
entered in any Court having jurisdiction thereof upon the application of either
party.
14. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references in the
Agreement to termination of employment, a termination of the Employment Period,
or separation from service, and correlative terms, that result in the payment or
vesting of any amounts or benefits that constitute “nonqualified deferred
compensation” within the meaning of Section 409A shall be construed to require a
Separation from Service, and the Date of Termination in any such case shall be
construed to mean the date of the Separation from Service.

-10-



--------------------------------------------------------------------------------



 



15. ENTIRE AGREEMENT. This Agreement, including Exhibits, represents the entire
agreement between the parties relating to the terms of Executive’s employment by
the Company and supersedes all prior written or oral agreements between them,
except to the extent provided herein; provided, that this Agreement shall not be
construed as superseding or modifying the Restoration Agreement dated
December 31, 2002 between the Company and Executive and the letter agreement
dated December 31, 2002 relating to certain tax matters.

                  /s/ Bernard Cammarata       Executive            THE TJX
COMPANIES, INC.
      By  /s/ Carol Meyrowitz       President and Chief Executive Officer       
 

-11-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Certain Definitions
     In this Agreement, the following terms shall have the following meanings:
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Board” means the Board of Directors of the Company.
     (c) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Disability or death), or conflict of interest which
conflict shall continue for thirty (30) days after the Company gives written
notice to Executive requesting the cessation of such conflict.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Company’s directors at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with his counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of his previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of his previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank. The Company shall exercise its discretion
under this paragraph consistent with the requirements of Section 409A or the
requirements for exemption from Section 409A.
     (d) “Change in Control Event” means a “change in control event” (as that
term is defined in section 1.409A-3(i)(5) of the Treasury Regulations under
Section 409A) with respect to the Company.
     (e) “Change of Control” has the meaning given it in Exhibit B.

A-1



--------------------------------------------------------------------------------



 



     (f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of his employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

  (I)   the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or     (II)   if Executive’s
rate of Base Salary for any fiscal year is less than 100% of the rate of Base
Salary paid to Executive in the completed fiscal year immediately preceding the
Change of Control or if Executive’s total cash compensation opportunities,
including salary and incentives, for any fiscal year are less than 100% of the
total cash compensation opportunities made available to Executive in the
completed fiscal year immediately preceding the Change of Control; or     (III)
  the failure of the Company to continue in effect any benefits or perquisites,
or any pension, life insurance, medical insurance or disability plan in which
Executive was participating immediately prior to the Change of Control unless
the Company provides Executive with a plan or plans that provide substantially
similar benefits, or the taking of any action by the Company that would
adversely affect Executive’s participation in or materially reduce Executive’s
benefits under any of such plans or deprive Executive of any material fringe
benefit enjoyed by Executive immediately prior to the Change of Control; or    
(IV)   any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (c) above; or     (V)   any relocation of Executive of more than forty
(40) miles from the place where Executive was located at the time of the Change
of Control; or     (VI)   any other breach by the Company of any provision of
this Agreement; or     (VII)   the Company sells or otherwise disposes of, in
one transaction or a series of related transactions, assets or earning power
aggregating more than 30% of the assets (taken at asset value as stated on the
books of the Company determined in

A-2



--------------------------------------------------------------------------------



 



      accordance with generally accepted accounting principles consistently
applied) or earning power of the Company (on an individual basis) or the Company
and its Subsidiaries (on a consolidated basis) to any other Person or Persons
(as those terms are defined in Exhibit B).

     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Committee” means the Executive Compensation Committee of the Board.
     (i) “Constructive Termination” means a termination of employment by
Executive (I) occurring within one hundred twenty (120) days of a requirement by
the Company that Executive relocate, without his prior written consent, more
than forty (40) miles from the current corporate headquarters of the Company,
but only if (i) Executive shall have given to the Company notice of intent to
terminate within sixty (60) days following notice to Executive of such required
relocation and (ii) the Company shall have failed, within thirty (30) days
thereafter, to withdraw its notice requiring Executive to relocate, or (II) in
the event that Executive is removed, fails to be nominated to serve, or fails to
be reelected, as a Director or as Chairman without his prior written consent.
For purposes of clause (I) above, the one hundred twenty (120) day period shall
commence upon the end of the thirty (30)-day cure period, if the Company fails
to cure within such period.
     (j) “Date of Termination” means the date on which Executive’s employment
terminates.
     (k) “Disabled”/“Disability” means a medically determinable physical or
mental impairment that (i) can be expected either to result in death or to last
for a continuous period of not less than six months and (ii) causes Executive to
be unable to perform the duties of his position of employment or any
substantially similar position of employment to the reasonable satisfaction of
the Committee.
     (l) “Effective Date” has the meaning set forth in Section 1.
     (m) “Employment Period” has the meaning set forth in Section 1.
     (n) “ESP” means the Company’s Executive Savings Plan.
     (o) “GDCP” means the Company’s General Deferred Compensation Plan or any
successor plan.
     (p) “Qualified Plans” has the meaning set forth in Section 3(d).
     (q) “Section 409A” means Section 409A of the Code.
     (r) “Separation from Service” shall mean a “separation from service” (as
that term is defined at Section 1.409A-1(h) of the Treasury Regulations under
Section 409A) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of such Treasury Regulations. The
Committee may, but need not, elect in writing, subject to the applicable

A-3



--------------------------------------------------------------------------------



 



limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed part of the Agreement.
     (s) “SERP” has the meaning set forth in Section 3(d)(iv).
     (t) “Specified Employee” shall mean an individual determined by the
Committee or its delegate to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A. The Committee may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining “specified employee” status. Any such written election
shall be deemed part of the Agreement.
     (u) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the earlier of the day
immediately preceding the 2012 meeting date or the last business day of the 24th
calendar month following such Change of Control.
     (v) “Stock” means the common stock, $1.00 par value, of the Company.
     (w) “Stock Incentive Plan” has the meaning set forth in Section 3(b).
     (x) “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock.
     (y) “2012 meeting date” has the meaning set forth in Section 1.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 5.01 of the Current Report on
Form 8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute a majority of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in the agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in

B-1



--------------------------------------------------------------------------------



 



the same manner as ownership of Common Stock); and provided further, that, for
purposes of this paragraph (d), a Change of Control shall not be deemed to have
taken place unless and until the acquisition, merger or consolidation
contemplated by such agreement is consummated (but immediately prior to the
consummation of such acquisition, merger or consolidation, a Change of Control
shall be deemed to have occurred on the date of execution of such agreement).
In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than the Company or a majority-owned subsidiary of the Company.
The terms “affiliate” and “associate” shall have the meanings ascribed thereto
in Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change Of Control Benefits
     C.1. Benefits Upon a Change of Control Termination.
     (a) The Company shall pay to Executive (A) as hereinafter provided an
amount equal to two times his Base Salary for one year at the rate in effect
immediately prior to the Date of Termination or the Change of Control, whichever
is higher plus (B) within thirty (30) days following the Change of Control
Termination, the accrued and unpaid portion of his Base Salary through the Date
of Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under (A) shall be reduced by the annual long-term disability
compensation benefit for which Executive is eligible under such plan for the
two-year period over which the amount payable under (A) is measured. If for any
period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company as well as payments under the first
sentence of this paragraph (a), and if the sum of such payments (the “combined
Change of Control/disability benefit”) exceeds the payment for such period to
which Executive is entitled under the first sentence of this paragraph (a)
(determined without regard to the second sentence of this paragraph (a)), he
shall promptly pay such excess in reimbursement to the Company; provided, that
in no event shall application of this sentence result in reduction of
Executive’s combined Change of Control/disability benefit below the level of
long-term disability compensation payments to which Executive is entitled under
the long-term disability plan or plans of the Company. If the Change of Control
Termination occurs in connection with a Change of Control that is also a Change
in Control Event, the amount described under (A) above shall be paid in a lump
sum on the date that is six (6) months and one day following the date of the
Change of Control Termination (or, if earlier, the date of Executive’s death),
unless the Executive is not a Specified Employee on the relevant date, in which
case the amount described in this subsection (a) shall instead be paid thirty
(30) days following the date of the Change of Control Termination. If the Change
of Control Termination occurs in connection with a Change of Control that is not
a Change in Control Event, the amount described under (A) above shall be paid,
except as otherwise required by Section 11 of the Agreement, in the same manner
as it would have been paid in the case of a termination by the Company other
than for Cause under Section 5(a).
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and his family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control provided that Executive’s continued participation is possible under the
general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which he is entitled to receive under such plans
and programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life or medical coverage or benefits shall be deemed satisfied
to the extent (but only to the extent) of any such coverage or benefits provided
by another employer.

C-1



--------------------------------------------------------------------------------



 



     (c) On the date that is six (6) months and one day following the date of
the Change of Control Termination (or, if earlier, the date of Executive’s
death), the Company shall pay to Executive or his estate, in lieu of any
automobile allowance, the present value of the automobile allowance (at the rate
in effect prior to the Change of Control) it would have paid for the two years
following the Change of Control Termination (or until the earlier date of
Executive’s death, if Executive dies prior to the date of the payment under this
Section C.1(c)); provided, that if the Change of Control is not a Change of
Control Event, such amount shall instead be paid in the same manner as
Executive’s automobile allowance would have been paid in the case of a
termination by the Company other than for Cause under Section 5(a); and further
provided, that if Executive is not a Specified Employee on the relevant date,
any lump sum payable under this Section C.1(c) shall instead by paid within
thirty (30) days following the Change of Control Termination.
     C.2. Payment Adjustment. Payments under Section C.1. of this Exhibit shall
be made without regard to whether the deductibility of such payments (or any
other payments or benefits to or for the benefit of Executive) would be limited
or precluded by Section 280G of the Code (“Section 280G”) and without regard to
whether such payments (or any other payments or benefits) would subject
Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code (the “Excise Tax”); provided, that if
the total of all payments to or for the benefit of Executive, after reduction
for all federal taxes (including the excise tax under Section 4999 of the Code)
with respect to such payments (“Executive’s total after-tax payments”), would be
increased by the limitation or elimination of any payment under Section C.1. of
this Exhibit, or by an adjustment to the vesting of any equity-based awards that
would otherwise vest on an accelerated basis in connection with the Change of
Control, amounts payable under Section C.1. of this Exhibit shall be reduced and
the vesting of equity-based awards shall be adjusted to the extent, and only to
the extent, necessary to maximize Executive’s total after-tax payments. Any
reduction in payments or adjustment of vesting required by the preceding
sentence shall be applied, first, against any benefits payable under
Section C.1(a)(A) of this Exhibit, then against the vesting of any award
described in Section 3(c) (New Award) that would otherwise have vested in
connection with the Change of Control, then against the vesting of any other
equity-based awards, if any, that would otherwise have vested in connection with
the Change of Control, and then against all other payments, if any. The
determination as to whether Executive’s payments and benefits include “excess
parachute payments” and, if so, the amount and ordering of any reductions in
payment required by the provisions of this Section C.2. shall be made at the
Company’s expense by PricewaterhouseCoopers LLP or by such other certified
public accounting firm as the Committee may designate prior to a Change of
Control (the “accounting firm”). In the event of any underpayment or overpayment
hereunder, as determined by the accounting firm, the amount of such underpayment
or overpayment shall forthwith and in all events within thirty (30) days of such
determination be paid to Executive or refunded to the Company, as the case may
be, with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.
     C.3. Other Benefits. In addition to the amounts described in Section C.1.,
Executive or his legal representative shall be entitled to the benefits, if any,
described at Section 3(b) (Existing Awards Under Stock Incentive Plan) and
Section 3(c) (New Award), and any other awards under the Stock Incentive Plan,
and to payment of any vested benefits under GDCP, ESP, and the Qualified Plans.

C-2



--------------------------------------------------------------------------------



 



     C.4. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with the Company subsequent to the termination of
his employment, whether contained in an employment contract or other agreement,
shall no longer be effective.
     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.
     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full. All payments and reimbursements under this Section shall be made
consistent with the applicable requirements of Section 409A.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
Competitive Businesses
The following businesses (together with any subsidiaries and affiliates) are the
specified businesses referred to in Section 8(b)(ii)(A) of the Agreement:
[*****]
 

[*****]   INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

D-1

 